           Case 1:16-cr-00130-DAD-BAM Document 74 Filed 10/20/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:16-CR-00130-DAD-BAM
12                                Plaintiff,            STIPULATION AND ORDER REGARDING
                                                        BRIEFING SCHEDULE ON DEFENDANT’S
13                  v.                                  MOTION FOR REDUCTION IN SENTENCE AND
     ALFONSO AYON-NUNEZ,                                COMPASSIONATE RELEASE
14
                                 Defendant.
15

16

17                                                  STIPULATION
18          1.     Defendant Alfonso Ayon-Nunez filed a motion for reduction in sentence and
19 compassionate release. The Court ordered the following schedule:
20                 a. Government’s opposition/response: October 19, 2020
21                 b. Defendant’s reply: October 26, 2020
22           2.    Due to multiple obligations and due dates and a health appointment on October 19, 2020,
23 the Government needs additional time to complete its opposition. The parties stipulate and request a

24 modification of the Court’s Order to provide for the government to file its opposition on or before

25 October 20, 2020. Defense requests no change in its reply due date of October 26, 2020.

26
27

28



30
           Case 1:16-cr-00130-DAD-BAM Document 74 Filed 10/20/20 Page 2 of 2



 1         IT IS SO STIPULATED.

 2
                                                         McGREGOR W. SCOTT
 3                                                       United States Attorney
 4   Dated: October 19, 2020
                                                         /s/ Kimberly A. Sanchez
 5                                                       KIMBERLY A. SANCHEZ
                                                         Assistant United States Attorney
 6

 7
     Dated: October 19, 2020                             /s/ Carolyn WIggin
 8                                                       CAROLYN WIGGIN
                                                         Counsel for Defendant Afonso Ayon-Nunez
 9

10

11                                         FINDINGS AND ORDER
12         Based upon the stipulation and representations of the parties, the Court adopts the proposed
13 revised briefing schedule as follows:

14                 a. Government’s opposition/response: October 19, 2020
15                 b. Defendant’s reply: October 26, 2020
16
     IT IS SO ORDERED.
17
        Dated:    October 20, 2020
18                                                   UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26
27

28



30
